146 Ga. App. 693 (1978)
247 S.E.2d 218
SPAULDING
v.
RICH'S, INC. SPAULDING
v.
CREDIT BUREAU OF GEORGIA, INC.
55976, 55977.
Court of Appeals of Georgia.
Argued June 5, 1978.
Decided July 13, 1978.
Scott Walters, Jr., for appellant.
Carter, Ansley, Smith & McLendon, A. Terry Sorrells, for appellee (Case No. 55976).
Hansell, Post, Brandon & Dorsey, W. Rhett Tanner, G. Lee Garrett, Jerald D. Stubbs, John G. Parker, for appellee (Case No. 55977).
SMITH, Judge.
In this action brought by appellant for defamation, the fact is undisputed that the only statements made by appellee Rich's and appellee Credit Bureau of Georgia were truthful. Therefore, the trial court was correct to grant appellees' motion for summary judgment and we affirm that grant.
It was undisputed that appellant's account with Rich's became delinquent and that Rich's placed her *694 account with its attorney for collection. Rich's reported that sequence of events to Credit Bureau of Georgia. The latter, in the business of recording and reporting others' credit experiences, designated appellant's account with Rich's as "R-9," which "indicates that the particular creditor [Rich's] has reported to this defendant [Credit Bureau of Georgia] that the debt of the person in question, in a revolving account (`R'), was... put out for collection (`9')." Appellees' only statements were true, without dispute, and the trial court properly sustained their motion for summary judgment. Code §§ 105-701, 105-708; Molton v. Commercial Credit Corp., 127 Ga. App. 390 (1) (193 SE2d 629) (1972).
Judgment affirmed. Deen, P. J., and Banke, J., concur.